                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VALERIE J. MARRS-ESPINOZA,                         Case No. 17-cv-07191-SVK
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING PLAINTIFF’S
                                   9             v.                                         REQUEST FOR AN EXTENSION TO
                                                                                            FILE A REPLY BRIEF
                                  10     NANCY A. BERRYHILL,
                                                                                            Re: Dkt. No. 27
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On January 2, 2019, Plaintiff filed a request for an extension to file a reply brief in support

                                  14   of her motion for summary judgment. ECF 27. The Court previously granted Plaintiff a

                                  15   significant extension to file her motion for summary judgment and indicated that the Court would

                                  16   not grant further extensions. ECF 21. However, given that Plaintiff’s time to file a reply brief

                                  17   began running during the holiday season, the Court finds that a moderate, ten-day extension is

                                  18   appropriate.

                                  19          Accordingly, the Court GRANTS Plaintiff’s request in part. Plaintiff’s deadline to file a

                                  20   reply brief is now January 14, 2019.

                                  21          SO ORDERED.

                                  22

                                  23   Dated: January 4, 2019

                                  24

                                  25
                                                                                                     SUSAN VAN KEULEN
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
